DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Specification states that [0037]:
It should be appreciated that the white ink of layer 70 and the black ink of layer 
80 should have similar surface tensions (typically water based inks are approximately 20 - 30 dynes/cm). This would minimize intercolor bleed. 

One of ordinary skill in the art at the time the invention was filed would not be able to ascertain the appropriate surface tension match between the white and black layers that would render them substantially equal. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanouchi et al. (U.S. 20030179269 A1).
Yamanouchi et al. discloses, with regards to claim:
1. A printing system, comprising: 
an atomizer operatively arranged to deliver a first ink ( [0020], [0109] ); and, 
a printhead arranged adjacent to the atomizer, the printhead operatively arranged to deliver a second ink, the second ink being different from the first ink [0109]; 
wherein a print media including a dark color is operatively arranged to pass under, in order, the atomizer and the printhead [0011].  
5. The printing system as recited in Claim 1, wherein the first ink is a liquid light-colored ink (white).  

7. The printing system as recited in Claim 1, further comprising a dryer arranged adjacent to the printhead, wherein the print media is operatively arranged to pass under, in order, the atomizer, the printhead, and the dryer [0109].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. 
Yamanouchi et al. does not disclose, with regards to claim:
2. The printing system as recited in Claim 1, wherein: 
the print media comprises corrugated stock; and, 
the atomizer applies the first ink to the corrugated stock to form a first layer.  
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 
Yamanouchi et al. as modified discloses, with regards to claim:

4. The printing system as recited in Claim 3, wherein the second layer comprises a machine-readable code (the printed information is capable of representing a machine-readable code simply by way of its’ color).  
With regards to claim 12, Yamanouchi et al. discloses the viscosity of the second ink is 1-10 mPa.s [0091].
Yamanouchi et al. does not disclose the printing system as recited in Claim 1, wherein: 
the first ink comprises a first viscosity; 
the second ink comprises a second viscosity; and, 
the second viscosity is greater than the first viscosity.  
However, Yamanouchi et al. discloses that if the viscosity of the first ink is too high, a smooth coating film cannot be formed [0016].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the second viscosity of the second ink greater than the first viscosity of the first (white) ink for the purpose of forming a smooth base coating film [0016].
With regards to claim 13, Yamanouchi et al. discloses:
13. A printing system for printing a readable label directly on stock, comprising: 
a low resolution atomizer operatively arranged to apply a white ink to the stock to form a first layer ( [0020], [0109]) ; 

at least one dryer arranged adjacent to the high resolution printhead to dry at least one of the white ink and the black ink [0109]; 
wherein the stock is operatively arranged to pass under the low resolution atomizer, the high resolution printhead, and the at least one dryer [0109].  
Yamanouchi et al. does not disclose printing on corrugated stock.
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 
Yamanouchi et al. as modified discloses, with regards to claim:
15. The printing system as recited in Claim 13, wherein the first layer is applied only to a portion of the corrugated stock (the first layer is only applied in regions where printing will occur with the black ink and the first layer is not disclosed as being applied to regions such as the reverse side of the stock).  
16. The printing system as recited in Claim 13, wherein the white ink comprises a water-based white liquid ink [0017] that is sprayed onto a predetermined area of the corrugated stock [0109].  
Yamanouchi et al. does not disclose:

However, Yamanouchi et al. discloses that if the viscosity of the first ink is too high, a smooth coating film cannot be formed [0016].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the second viscosity of the second ink greater than the first viscosity of the first (white) ink for the purpose of forming a smooth base coating film [0016].
Yamanouchi et al. discloses, with regards to claim 
19. A method for printing a readable label directly on stock having a surface, the method comprising: 
applying, via one or more low resolution atomizers, a white ink to a portion of the surface to form a first layer; and, 
applying, via one or more high resolution printheads, a black ink [0105] to the first layer to form a machine-readable code (any information, such as color, may constitute a machine-readable code, [0109] ).  
Yamanouchi et al. does not disclose printing on corrugated stock.
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 
s 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. in view of Hanazato et al. (US 20210363367 A1).
Yamanouchi et al. does not disclose:
10. The printing system as recited in Claim 1, wherein the first layer comprises a brightness L* of greater than or equal to 65.  
11. The printing system of Claim 10, wherein the first layer comprises a brightness L* of greater than or equal to 92.  
However, Hanazato et al. discloses that [0005] “color development of the color image decreases when the degree of whiteness of the base is low. For this reason, a higher degree of whiteness of the base is desired.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the brightness level to be greater than 65 or 92 for the purpose of, as suggested by Hanazato et al., providing a desired finish appearance (Yamanouchi et al. [0119]), brightness, or increased color development (Hanazato et al.).
With regards to claim 18, Yamanouchi et al. does not disclose the printing system as recited in Claim 13, wherein: 
the white ink comprises a first surface tension; 
the black ink comprises a second surface tension; and, 
the second surface tension is substantially equal to the first surface tension.
	However, Hanazato et al. discloses using white inks and color inks with similar surface tension [0080].
.
Claim 8, 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. in view of Nagano et al. (CN 103289475 A).
Yamanouchi et al. discloses drying the first and second layers [0119].
Yamanouchi et al. does not disclose, with regards to claim:
8. The printing system as recited in Claim 3, further comprising: 
a first dryer arranged between the atomizer and the printhead; and, 
a second dryer arranged adjacent to the printhead; 
wherein the corrugated stock is operatively arranged to pass under, in order, the atomizer, the first dryer, the printhead, and the second dryer.  
9. The printing system as recited in Claim 8, wherein the first dryer is operatively arranged to dry the first layer and the second dryer is operatively arranged to dry the second layer.
14. The printing system as recited in Claim 13, wherein the at least one dryer comprises: a first dryer arranged between the low resolution atomizer and the printhead to dry the white ink; and, 
a second dryer arranged adjacent the high resolution printhead to dry the black ink.  
20. The method as recited in Claim 19, further comprising: 

after the step of applying the black ink, drying, via one or more second dryers, the machine-readable code.
Nagano et al. discloses a printing device ejecting first white ink and second color inks with drying devices after each color (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to arrange the atomizer, a first drying device, the printhead and a second drying device in order in a printing system, as suggested by Nagano et al.
The reason for performing the modification would have been to provide an in-line printing production system for producing higher volume output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896